        Case 1:18-cr-00868-SHS Document 30 Filed 04/16/19 Page 1 of 1
                            Law Offices of Ezra Spilke

                                                              1825 Foster Avenue, Suite 1K
                                                                Brooklyn, New York 11230
                                                                          t: (718) 783-3682
                                                                    e: ezra@spilkelaw.com
                                                                       www.spilkelaw.com

                                                   April 16, 2019

BY ECF	
Hon. Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Jorge Rodriguez Lopez, No. 18-CR-868-SHS

Dear Judge Stein:

      I write to respectfully request an adjournment of the sentencing hearing
scheduled for April 24, 2019. I have conferred with counsel for the government, who
consents to this request.

       I am still awaiting materials necessary to Mr. Rodriguez-Lopez's sentencing
submission, including letters from Mr. Rodriguez-Lopez's family and supporters.
This process is slightly more cumbersome than in the ordinary case because many
of the letter-writers reside in Honduras and speak only Spanish. Accordingly, we
are requesting an adjournment of sentencing of approximately thirty days. The
original sentencing date was March 7, 2019. Mr. Rodriguez-Lopez requested an
adjournment of that date, which the Court granted. The government consents to
this request. Thank you for your considerate attention to this matter.

                                             Respectfully submitted,



                                              /s Ezra Spilke
                                             Ezra Spilke
                                             1825 Foster Avenue, Suite 1K
                                             Brooklyn, New York 11230
                                             (718) 783-3682
                                             Counsel for Jorge Rodriguez Lopez
Cc:   AUSA Nathan Rehn by ECF
